Citation Nr: 0215413	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound to the right foot, Muscle Group 
X, with fractured metatarsals, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a July 1998 decision, the Board denied the veteran's claim 
for an increased rating.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court").  In an April 
30, 1999 Order, pursuant to a Joint Motion for Remand, the 
Court vacated the Board's decision and remanded the matter to 
the Board for additional action.  

In January 2000, the Board remanded the case to the RO for 
further consideration of the issues of entitlement to service 
connection for right calf atrophy, and an increased rating 
for right foot gunshot wound residuals, to include separate 
ratings for scars.  In the Introduction portion of the 
remand, the Board observed that the basis of the Joint Motion 
for Remand admonished the Board for failure to ensure 
adjudication of all issues reasonable raised by the veteran 
since 1995, to include claims for service connection for a 
right knee disorder and a low back disorder.  The Board 
explained that the issues had been sufficiently addressed, to 
wit: service connection for lumbosacral arthritis had been 
granted by the RO in September 1997, and service connection 
for a right knee disorder, to include right knee arthritis 
and right knee instabilityhad been denied in the same rating 
action, and no appeal ensued.  No further action is necessary 
on those issues.  The matter of service connection for right 
calf atrophy was addressed in the RO's readjudication of the 
increased rating issue that is the subject of this decision.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  Residuals of a gunshot wound to the right foot, Muscle 
Group X, with fractured metatarsals are manifested by 
subjective complaints of pain, aching, stiffness, and 
generalized weakness in the foot and toes; a history of 
callus formation at the third metatarsal head; shortening of 
the right foot and the second and third toes of the right 
foot; fixed deformity of the first, second, and third toes of 
the right foot, deformity of the metatarsal area, and 
deformity of the ankle and heel; an absence of a fat pad 
across the metatarsal area; retained small metallic fragments 
in the soft tissue; mild atrophy of the right calf; the 
required use of orthotics and the use of a cane for 
stability; and X-ray evidence of degenerative changes in most 
of the interphalangeal joints and some of the intertarsal 
joints, resulting in no more than severe impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the right foot, Muscle 
Group X, with fractured metatarsals, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 3.350(a)(2)(i), 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.63, 4.73, Diagnostic Code 5311 (2001); 38 
C.F.R. §§ 4.50, 4.56 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the November 1996 statement of the case, and 
supplemental statements of the case issued in March 1998 and 
June 2002, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Furthermore, in a June 2001 
letter, the RO informed the veteran of the provisions of 
VCAA, including what evidence he should provide, what 
evidence VA would obtain for him, and all notification 
requirements.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records revealed that in late October 1944, 
the veteran sustained a machine gun wound to the right foot.  
Initial treatment consisted of debridement of the wound and 
application of a cast with traction to the toes.  He was 
admitted to a hospital about two weeks later in November 
1944.  X-rays with the cast on showed evidence of severe 
compound, complete comminuted fractures involving the first, 
second, and third metatarsal bones with a rather marked 
impaction and angulation of the fragments with a few very 
minute metallic fragments seen in the area but no 
dislocation.  The point of entry was the dorsum of the right 
foot, at the base of the 3rd metatarsal.  The point of exit 
was the plantar surface of the right foot.  In January 1945, 
the cast was removed, and there was a healed wound of the 
sole of the right foot about 21/2 inches long.  It was adherent 
to and parallel with the axis of the metatarsal arch.  The 
wound on the dorsum of the foot was almost healed.  There was 
no sinus or drainage and only a small area of granulation 
tissue.  The veteran required treatment for an extended 
period of time, and was presented for final disposition from 
the hospital in June 1945. 

In a July 1945 rating decision, the RO awarded service 
connection for a gunshot wound to the right foot, with 
compound, comminuted, complete fractures of the first, 
second, and third metatarsals, Muscle Group X.  A 30 percent 
rating was assigned.  The award was based on a review of the 
service medical records.  

A VA orthopedic examination was performed in November 1947.  
The veteran complained of pain in the left leg on prolonged 
standing.  On examination, a transverse scar on the dorsum of 
the right foot at the level of the metatarsal joint if the 
1st toe was observed.  The scar was well healed, slight 
tender and nonadherent.  Palpation over the center of the 
scar revealed a slight ridge over the metatarsal phalangeal 
joint.  On deep palpation over the dorsum of the foot at the 
level of the 3rd and 2nd metatarsals was some evidence of 
exostosis.  On the plantar surface of the right foot mid 
portion, just distal to the ball of the foot and involving 
the 2nd to 4th metatarsals in a transverse direction is seen 
an indurated, adherent, nontender point-of-exit scar, 
measuring 2 inches.  There was definite ankylosis of the 2nd, 
3rd and 4th toes of the right foot.  There was a mild hammer 
toe involving those 3 toes.   The phalanges proximal of the 3 
toes were partially fixed on passive motion.  There was also 
ankylosis of the 1st toe.  The veteran claim it was 
impossible to stand on his toes.  X-ray films revealed an old 
perforating fracture of the distal half of the 1st 
metatarsal.  The fracture was healed, leaving a central 
deformity and a large osteoma-like spiculae on the 2nd toe 
side.  He was a completely united fracture of the 2nd 
metatarsal.  The fragments were united in a good position.  
There was an abduction deformity of the proximal phalanges of 
the 2nd, 3rd and 4th toes.

During the subsequent years, the veteran submitted several 
claims for an increased rating for his right foot disability.  
Each time, the 30 percent rating was continued.  The Board 
confirmed the 30 percent rating in a December 1974 decision.

In July 1995, the veteran submitted a claim for an increased 
rating.  He stated that he had much pain when walking and 
could not put much weight on the right foot.

The veteran was afforded a VA orthopedic examination in 
August 1995.  His subjective complaints included stiffness of 
the right foot.  He took medication for discomfort.  
Objectively, there was minimal shortening of the second digit 
of the right foot when compared to the left.  The penetrated 
muscles included some of the flexor muscles of the right 
foot.  The examiner concluded that there was minimal damage 
because the veteran had good flexion and extension, including 
all ten toes.  Examination showed mild tenderness to 
palpation of both entrance and exit wounds. There was no 
evidence of muscle herniation.  No tendon damage was found.  
The examiner noted the history of fractures of the first and 
second metatarsals.  There was fairly good strength with no 
laxity, false movement, or crepitus.  The diagnosis was 
history of a gunshot wound to the right foot, with minimal 
deformity, good range of motion, and fair to good strength.

The RO continued the 30 percent disability rating in a 
September 1995 rating decision.  The veteran appealed that 
rating.

VA and private records, dated from the 1990s to 2001, reflect 
the veteran's ongoing complaints of right foot pain, as well 
as the diagnosis of metatarsalgia and degenerative joint 
disease.  X-rays were taken in February 1996, and showed an 
old gunshot wound with old fracture deformity of the first 
and second metatarsals.  There were small metallic fragments 
in the adjacent soft tissue.  X-rays also revealed 
degenerative changes in most of the interphalangeal joints 
and some of the intertarsal joints, more on the medial side.  

In August 1996, the veteran submitted a statement dated in 
April 1996 from Stuart A. Naulty, D.P.M., confirming an 
attached medical certificate signed by Dr. Naulty in October 
1988, as well as an undated statement from Robert F. Hailey, 
D.P.M.  The statements reflect the opinions relating the 
veteran's shortened, deformed first and second metatarsals to 
the gunshot wound, as well as his problems with calluses and 
an intractable plantar keratoma at the third metatarsal.

The veteran underwent another VA orthopedic examination in 
October 1996.  He complained of pain and stiffness in the 
right foot, pain and aching in the toes, and generalized 
weakness in the foot.  Objectively, the veteran walked with a 
limp with the right foot pointed laterally approximately 35 
percent.  He stood with his weight on the lateral side of the 
right foot.  He had a piece of leather added to the sole of 
the right shoe at the metatarsal area to take the weight off 
the metatarsals.  He was told by the podiatry service that he 
needed special shoes, but he had not yet been able to have 
them fitted.  The sole of the right shoe was worn along the 
lateral side.  The right foot was smaller than the left.  In 
addition, the second and third toes of the right foot were 
shorter than the toes on the left.  There was fixed deformity 
of the first, second, and third toes of the right foot as 
well as deformity of the metatarsal area.  There was a trace 
of pedal edema.  The veteran had no fat pad across the 
metatarsal area.  The ankle foot had 5 degrees flexion and 0 
degrees extension.  The examiner also discussed the February 
1996 X-ray findings.  The diagnosis was an old gunshot wound 
to the right first, second, and third metatarsal area, 
metatarsalgia with keratoma of the right foot, callus at the 
third metatarsal on the right foot, and no fat pad across the 
metatarsal area.

Records from Mark L. Crawford, M.D., P.S.C., show that an 
examination of April 1998 revealed a prominence of the third 
metatarsal head on the plantar aspect of the foot, and a 
shaved down callus.  The toes were a bit stiff, but did move.  
X-rays showed healed fractures of the first and second 
metatarsal necks, and the examiner commented that there may 
be a spontaneous fusion between the first and second 
metatarsals.  The third metatarsal did not appear to have 
been fractured.  The examiner diagnosed metatarsalgia of the 
right foot.  

A VA examination was conducted in June 2000.  The veteran 
complained of frequent muscle aches and flare-ups with 
increased activity.  To alleviate his symptoms, he reported 
taking Ibuprofen, using warm soaks, and resting and elevating 
the feet.  He reported limited range of ankle and foot motion 
and the inability to move the ankle joint through a full 
range of motion.  The veteran was using a cane.  The examiner 
observed that the veteran walked with a severe limp, and with 
inversion of the mid foot.  The examiner further found that 
the veteran was adversely out of alignment and unable to 
straighten the ankle, the Achilles tendon.  The examination 
revealed weakened muscle strength, and the placement of 
weight on the lateral metatarsal area and medial heel of the 
right foot.  The examiner also noted a hammertoe on the 
second toe.  The examiner noted mild atrophy of the calf and 
ankle on the right leg.  The examiner reported the following 
diagnoses: status post gunshot wound to the plantar surface 
of the right foot with exit in the top of the foot at the 
first and second metatarsal area; unsteady gait, and using a 
cane and orthopedic shoes; and mild atrophy over the right 
ankle and calf.  X-rays revealed a normal right ankle and an 
unchanged appearance of the right foot in comparison to 
studies completed in February 1996.

During the June 2000 VA orthopedic examination, the examiner 
observed "some pain with movement" and noticed trace edema 
from the lower calf down.  In addition to the observations of 
the veteran's gait, the examiner noticed instability with 
walking and weakness in the right foot.  The veteran became 
wobbly when standing for any length of time, and used a cane 
for balance.  The examiner noticed a deformity of the heel, 
and shoe wear padded in the same lateral metatarsal and 
medial heel.  The veteran was wearing shoes with built up 
areas on the sole of the foot, especially on the toes and 
arch.  The examiner did not see any hair growth on the lower 
extremities, and indicated that the pedal pulses were good.  
The veteran was unable to do any squatting or raising up on 
his toes and heels as he was too unsteady.  The examiner 
noticed a fixed deformity of the right ankle.  The examiner 
noted that the hammertoe and deformity at the heel were not 
correctable with manipulation.  There was severe inversion, 
even with his shoes off.  The examiner noted the following 
diagnoses: hammertoe, second toe; inversion of the metatarsal 
and phalangeal joints of the right foot; metatarsalgia; 
osteoarthritis of the right foot; and status post gunshot 
wound to the right foot.

In May 2000, VA received a photograph from the veteran of his 
feet.  

A VA orthopedic examination  was conducted in February 2001.  
The veteran complained that changes in the weather affect the 
foot.  He also complained of right foot pain when standing 
and walking, as well as numbness and tingling when sitting.  
Changing positions alleviates the numbness and tingling.  
When there is increased pain, the veteran has more difficulty 
walking because he tries to limit his activities.  He was 
using orthotics and a right shoe brace.  On the examination 
of the muscles, the examiner noted right foot stiffness, and 
plantar flexion was 0 and dorsiflexion was 5.  There was 
slight movement of the first phalangeal joint only, and he 
was unable to move the right foot through the range of 
motion.  The examiner noted that there was no tendon damage 
and noticed some bony deformities of the right foot, as well 
as muscle weakness.  The examiner observed the following: 
limited motion of the right ankle, including extension and 
flexion, and inversion and eversion; no movement of the toes 
two through five; slight movement of the great toe; slow 
deliberate gait with a stiff ankle and weakness of the right 
foot with propulsion; walks on the lateral metatarsal area of 
the right foot; no weight-bearing medially; severely limited 
range of motion of the right ankle; and uses a cane and 
orthotic shoes.  The examiner diagnosed the following: status 
post injury to the right proximal metatarsal area; limited 
range of motion of the ankle; injury to the foot involving 
Muscle Group X; metatarsalgia of the right foot; 
osteoarthritis; and some muscle involvement of the wound to 
the right foot.  

During that same examination, evaluation of the  joints 
revealed that the foot flexed 0 degrees and the ankle plantar 
flexion was 5 degrees.  Regarding his shoe wear pattern on 
the right heel, it was more on the lateral side and toe and 
lateral metatarsal area.  The shoe was overrun laterally from 
the metatarsal to the heel.  Regarding diagnostic and 
clinical tests, the examiner noted a valgus deformity of the 
right foot with no peripheral pulses palpable in the right.  
The examiner diagnosed old injury to the right foot with 
deformity of the right foot, and need of orthotics and cane 
for ambulating.  On examination of the bones, the examiner 
noted a slow, deliberate gait with poor propulsion.  The 
examiner noticed abnormal wearing of the shoes in the lateral 
metatarsal area.  He had no weight-bearing on the medial side 
of the right foot.  Right heel deformities were noted.  The 
examiner diagnosed: status post gunshot wound; metatarsalgia 
of the right foot; hammertoes of the right foot; limited 
range of right foot motion; and valgus deformity of the right 
foot.  

VA examinations were conducted in May 2001, and the examiner 
opined that some of the secondary problems from the gunshot 
wound include atrophy and deformity of the right foot, first 
and second metatarsal bones.  The examiner also noted bony 
prominence of the distal first and second metatarsal bones, 
and mild generalized osteoporosis and degenerative changes of 
the tarsal and interphalangeal joints.  The examiner noted 
hammertoe deformities of the second, third, fourth and fifth 
toes, and related them to the gunshot wound.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board points out that the regulatory criteria for the 
evaluation of muscle injuries were amended, effective July 3, 
1997.  62 Fed. Reg. 30235- 30240 (June 3, 1997).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the changes essentially leave the 
application of the provisions of Diagnostic Code 5311 
unchanged.  Also, the most recent supplemental statement of 
the case June 2002 reflects consideration of the most recent 
criteria. 

In this case, the veteran's disability was previously rated 
as 30 percent disabling as an injury to Muscle Group X under 
Diagnostic Code 5310, which sets out the criteria for 
evaluating injuries to the intrinsic muscles of the foot 
known as the group X muscle group, and bases evaluations on 
injury to the plantar or dorsal portion of the foot.  
However, in light of the right calf atrophy, the disability 
is currently rated as 30 percent disabling as an injury to 
Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.  
Muscle Group XI encompasses the triceps surae, tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus and plantaris. 
These muscles affect propulsion and plantar flexion of the 
foot; stabilization of the arch, flexion of the toes, and 
flexion of the knee.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2001); 38 C.F.R. § 4.50 (1996).  As such factors are 
considered when rating muscle injuries, additional 
consideration of these factors under 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.  See 38 C.F.R. § 4.14 (rating the same 
disability under various diagnoses is to be avoided).  
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2001); 38 C.F.R. § 4.56 (1996).

The veteran's right foot disability is manifested by 
subjective complaints of pain, aching, stiffness, and 
generalized weakness in the foot and toes.  He has a history 
of callus formation at the third metatarsal head, and there 
are objective findings of mild right calf atrophy.  The right 
foot is smaller than the left, and the second and third toes 
of the right foot are shorter than on the left.  There is 
fixed deformity of the first, second, and third toes of the 
right foot and deformity of the metatarsal area.  There is no 
fat pad across the metatarsal area.  X-rays from February 
1996 showed an old gunshot wound with old fracture deformity 
of the first and second metatarsals, small metallic fragments 
in the adjacent soft tissue, and degenerative changes in most 
of the interphalangeal joints and some of the intertarsal 
joints.  The records also reflect that the veteran uses 
orthotics and that he needs to use a cane for stability.  

Under Code 5311, a maximum rating of 30 percent is assigned 
when there is severe muscle injury.  Thus, entitlement to a 
higher schedular rating may be established only if the 
evidence supports a rating under a different diagnostic code.

A 40 percent rating is available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 for other foot injuries, if there is 
actual loss of use of the foot.  Loss of use of the foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.  This determination will be made on the basis of the 
actual remaining function of the foot, whether the acts of 
balance and propulsion could be accomplished equally well by 
an amputation stump with prosthesis.  Id.  For example, 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved.  Id.

Considering the evidence of record, the Board concludes that 
the service-connected right foot disability is not equivalent 
to loss of use of the right foot.  While the veteran requires 
the use of a cane for stability, as well as orthotics and a 
shoe brace, it has never been suggested that the veteran 
would be better served with an amputation of the foot, nor is 
it shown that his disability is equivalent to extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more. 

The Board notes that an extra-schedular rating may be 
warranted if "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
However, the Board finds that extra-schedular consideration 
is not appropriate here.  There is no evidence of frequent 
hospitalizations related to the right foot disability.  In 
addition, the evidence does not show unusual interference 
with employment not already contemplated by the rating 
schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (disability 
ratings are based on average impairment of earning capacity).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the claim to the extent that a 40 
percent rating is warranted, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased disability rating for residuals 
of a gunshot wound to the right foot, Muscle Group X and XI, 
with fractured metatarsals is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

